UNITED STATES securities and exchange commission Washington, D.C. 20549 form 10-q (Mark One) [ X ] quarterly report pursuant to section 13 or 15 (d ) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR [ ] transition report pursuant to section 13 or 15 ( d ) of the SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31830 CATHAY GENERAL BANCORP (Exact name of registrant as specified in its charter) Delaware 95-4274680 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 North Broadway, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 625-4700 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.01 par value, 81,003,089 shares outstanding as of October 30, 2015. CATHAY GENERAL BANCORP AND SUBSIDIARies 3 RD quarter 2-Q table of contents PART I – FINANCIAL INFORMATION 3 Item 1. FINANCIAL STATEMENTS (Unaudited) 3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 37 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 61 Item 4. CONTROLS AND PROCEDURES. 62 PART II – OTHER INFORMATION 63 Item 1. LEGAL PROCEEDINGS. 63 Item 1A RISK FACTORS. 64 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 64 Item 3. DEFAULTS UPON SENIOR SECURITIES. 65 Item 4. MINE SAFETY DISCLOSURES. 65 Item 5. OTHER INFORMATION. 65 Item 6. EXHIBITS. 65 SIGNATURES 66 Forward-Looking Statements In this Quarterly Report on Form10-Q, the term “Bancorp” refers to Cathay General Bancorp and the term “Bank” refers to Cathay Bank. The terms “Company,” “we,” “us,” and “our” refer to Bancorp and the Bank collectively. The statements in this report include forward-looking statements within the meaning of the applicable provisions of the Private Securities Litigation Reform Act of 1995 regarding management’s beliefs, projections, and assumptions concerning future results and events. We intend such forward-looking statements to be covered by the safe harbor provision for forward-looking statements in these provisions. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including statements about anticipated future operating and financial performance, financial position and liquidity, growth opportunities and growth rates, growth plans, acquisition and divestiture opportunities, business prospects, strategic alternatives, business strategies, financial expectations, regulatory and competitive outlook, investment and expenditure plans, financing needs and availability, and other similar forecasts and statements of expectation and statements of assumptions underlying any of the foregoing. Words such as “aims,” “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “hopes,” “intends,” “may,” “optimistic,” “plans,” “potential,” “possible,” “predicts,” “projects,” “seeks,” “shall,” “should,” “will,” and variations of these words and similar expressions are intended to identify these forward-looking statements. Forward-looking statements by us are based on estimates, beliefs, projections, and assumptions of management and are not guarantees of future performance. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. Such risks and uncertainties and other factors include, but are not limited to, adverse developments or conditions related to or arising from: ● U.S. and international business and economic conditions; ● possible additional provisions for loan losses and charge-offs; ● credit risks of lending activities and deterioration in asset or credit quality; ● extensive laws and regulations and supervision that we are subject to, including potential supervisory action by bank supervisory authorities; ● increased costs of compliance and other risks associated with changes in regulation, including the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”); ● higher capital requirements from the implementation of the Basel III capital standards; ● compliance with the Bank Secrecy Act and other money laundering statutes and regulations; ● potential goodwill impairment; ● liquidity risk; ● fluctuations in interest rates; ● risks associated with acquisitions and the expansion of our business into new markets; ● inflation and deflation; ● real estate market conditions and the value of real estate collateral; ● environmental liabilities; 1 ● our ability to compete with larger competitors; ● our ability to retain key personnel; ● successful management of reputational risk; ● natural disasters and geopolitical events; ● general economic or business conditions in Asia, and other regions where the Bank has operations; ● failures, interruptions, or security breaches of our information systems; ● our ability to adapt our systems to technological changes; ● risk management processes and strategies; ● adverse results in legal proceedings; ● certain provisions in our charter and bylaws that may affect acquisition of the Company; ● changes in accounting standards or tax laws and regulations; ● market disruption and volatility; ● restrictions on dividends and other distributions by laws and regulations and by our regulators and our capital structure; ● issuance of preferred stock; ● successfully raising additional capital, if needed, and the resulting dilution of interests of holders of our common stock; and ● the soundness of other financial institutions. These and other factors are further described in Bancorp’s Annual Report on Form 10-K for the year ended December 31, 2014 (Item 1A in particular), other reports and registration statements filed with the Securities and Exchange Commission (“SEC”), and other filings it makes with the SEC from time to time. Actual results in any future period may also vary from the past results discussed in this report. Given these risks and uncertainties, readers are cautioned not to place undue reliance on any forward-looking statements, which speak to the date of this report. We have no intention and undertake no obligation to update any forward-looking statement or to publicly announce any revision of any forward-looking statement to reflect future developments or events, except as required by law. Bancorp’s filings with the SEC are available at the website maintained by the SEC at http://www.sec.gov, or by request directed to Cathay General Bancorp, 9650 Flair Drive, El Monte, California 91731, Attention: Investor Relations (626) 279-3286. 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) September 30, 2015 December 31, 2014 Assets Cash and due from banks $ 196,342 $ 176,830 Short-term investments and interest bearing deposits 369,829 489,614 Securities available-for-sale (amortized cost of $1,378,088 in 2015 and $1,324,408 in 2014) 1,380,879 1,318,935 Loans held for sale 973 Loans 10,039,932 8,914,080 Less: Allowance for loan losses ) ) Unamortized deferred loan fees, net ) ) Loans, net 9,880,264 8,740,268 Federal Home Loan Bank stock 17,250 30,785 Other real estate owned, net 26,326 31,477 Affordable housing investmentsn and alternative energy partnerships, net 168,276 104,579 Premises and equipment, net 110,272 99,682 Customers’ liability on acceptances 35,087 35,656 Accrued interest receivable 29,418 25,364 Goodwill 373,208 316,340 Other intangible assets, net 4,108 3,237 Other assets 158,706 143,106 Total assets $ 12,749,965 $ 11,516,846 Liabilities and Stockholders’ Equity Deposits Non-interest-bearing demand deposits $ 1,978,387 $ 1,664,914 Interest-bearing deposits: NOW deposits 901,084 778,691 Money market deposits 1,685,943 1,538,187 Savings deposits 596,651 533,940 Time deposits 5,076,410 4,267,728 Total deposits 10,238,475 8,783,460 Securities sold under agreements to repurchase 400,000 450,000 Advances from the Federal Home Loan Bank 75,000 425,000 Other borrowings for affordable housing investments 18,721 19,934 Long-term debt 119,136 119,136 Acceptances outstanding 35,087 35,656 Other liabilities 131,460 80,772 Total liabilities 11,017,879 9,913,958 Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 100,000,000 shares authorized, 86,916,637 issued and 81,001,822 outstanding at September 30, 2015, and 84,022,118 issued and 79,814,553 outstanding at December 31, 2014 869 840 Additional paid-in-capital 877,445 789,519 Accumulated other comprehensive loss, net ) ) Retained earnings 1,032,806 943,834 Treasury stock, at cost (5,914,815 shares at September 30, 2015, and 4,207,565 shares at December 31, 2014) ) ) Total equity 1,732,086 1,602,888 Total liabilities and equity $ 12,749,965 $ 11,516,846 See accompanying notes to unaudited condensed consolidated financial statements 3 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited ) Three months ended September 30, Nine months ended September 30, (In thousands, except share and per share data) Interest and Dividend Income Loans receivable, including loan fees $ 109,943 $ 100,151 $ 315,038 $ 290,337 Investment securities 6,142 5,105 15,262 19,389 Federal Home Loan Bank stock 524 508 2,782 1,379 Deposits with banks Total interest and dividend income 116,867 106,335 334,187 312,604 Interest Expense Time deposits 10,407 9,117 28,321 26,155 Other deposits 3,217 2,995 9,010 7,826 Securities sold under agreements to repurchase 3,977 5,858 11,836 19,731 Advances from Federal Home Loan Bank 164 153 374 849 Long-term debt 1,456 1,456 4,320 3,012 Short-term borrowings 1 - 1 Total interest expense 19,221 19,580 53,861 57,574 Net interest income before reversal for credit losses 97,646 86,755 280,326 255,030 Reversal for loan losses ) Net interest income after reversal for credit losses 98,896 91,855 288,726 263,830 Non-Interest Income Securities (losses)/gains, net ) 361 ) 6,827 Letters of credit commissions 1,455 1,559 4,114 4,547 Depository service fees 1,409 1,330 4,003 3,999 Other operating income 6,308 5,724 18,576 17,181 Total non-interest income 9,156 8,974 23,324 32,554 Non-Interest Expense Salaries and employee benefits 20,725 22,630 67,804 69,472 Occupancy expense 4,412 3,934 12,419 11,692 Computer and equipment expense 3,893 2,471 8,783 7,307 Professional services expense 5,687 5,991 17,230 16,410 FDIC and State assessments 2,403 2,261 6,907 6,692 Marketing expense 1,436 639 3,577 2,722 Other real estate owned expense/(income) 250 ) ) ) Amortization of investments in low income housing and alternative energy partnerships 15,427 1,672 23,277 5,126 Amortization of core deposit intangibles 169 214 493 510 Costs associated with debt redemption - 527 - 3,348 Other operating expense 3,069 3,279 9,750 10,538 Total non-interest expense Income before income tax expense 50,581 58,222 162,863 163,196 Income tax expense 12,098 22,313 43,200 60,944 Net income $ 38,483 35,909 119,663 102,252 Other comprehensive income, net of tax Unrealized holding gain on securities available-for-sale 2,733 170 2,837 25,014 Less: reclassification adjustments included in net income ) 209 ) 3,957 Unrealized holding(loss)/gain on cash flow hedge derivatives ) 100 ) ) Total other comprehensive gain, net of tax 185 61 2,972 20,894 Total comprehensive income $ 38,668 $ 35,970 $ 122,635 $ 123,146 Net income per common share: Basic $ 0.47 $ 0.45 $ 1.49 $ 1.28 Diluted $ 0.47 $ 0.45 $ 1.48 $ 1.28 Cash dividends paid per common share $ 0.14 $ 0.07 $ 0.38 $ 0.19 Average common shares outstanding Basic 81,475,288 79,677,952 80,422,711 79,639,202 Diluted 82,285,478 80,176,100 81,105,190 80,087,819 See accompanying notes to unaudited condensed consolidated financial statements. 4 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited ) Nine months ended September 30 (In thousands) Cash Flows from Operating Activities Net income $ 119,663 $ 102,252 Adjustments to reconcile net income to net cash provided by/(used in) operating activities: Credit for loan losses ) ) Provision for losses on other real estate owned 547 1,693 Deferred tax liability 14,327 13,846 Depreciation and amortization 22,330 5,911 Net gains on sale and transfer of other real estate owned ) ) Net gains on sale of loans ) ) Proceeds from sales of loans 28,507 15,791 Originations of loans held-for-sale ) ) Income associated with debt redemption - ) Write-downs on venture capital investments 408 317 Write-downs on impaired securities 3,875 820 Net gains on sales and calls of securities ) ) Amortization/accretion of security premiums/discounts, net 3,542 2,266 Loss on sales or disposal of fixed assets 138 - Excess tax short-fall from share-based payment arrangements 5,602 1,177 Stock based compensation and stock issued to officers as compensation 3,923 2,948 Net change in accrued interest receivable and other assets ) 1,691 Net change in other liabilities ) ) Net cash provided by operating activities 124,055 104,080 Cash Flows from Investing Activities Decrease/(increase) in short-term investments 119,785 ) Purchase of investment securities available-for-sale ) ) Proceeds from sale of investment securities available-for-sale 1,033,195 543,305 Proceeds from repayments, maturities and calls of investment securities available-for-sale 232,253 640,478 Purchase of Federal Home Loan Bank stock - ) Redemptions of Federal Home Loan Bank stock 13,535 8,646 Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from sales of other real estate owned 10,524 28,543 Investment in affordable housing & alternative energy partnerships ) ) Acquisition, net of cash acquired 6,572 - Net cash used in investing activities ) ) Cash Flows from Financing Activities Net increase in deposits 1,034,442 713,362 Net decrease in federal funds purchased and securities sold under agreements to repurchase ) ) Advances from Federal Home Loan Bank 4,842,000 8,252,400 Repayment of Federal Home Loan Bank borrowings ) ) Cash dividends paid ) ) Pruchase of treasury stock ) - Repurchase of trust preferred securities - ) Proceeds from shares issued under Dividend Reinvestment Plan 3,636 1,554 Proceeds from exercise of stock options 3,433 - Taxes paid related to net share settlement of RSUs ) ) Excess tax short-fall from share-based payment arrangements ) ) Net cash provided by financing activities 554,314 480,682 Increase in cash and cash equivalents 19,512 46,555 Cash and cash equivalents, beginning of the period 176,830 153,747 Cash and cash equivalents, end of the period $ 196,342 $ 200,302 Supplemental disclosure of cash flow information Cash paid during the period: Interest $ 52,614 $ 59,478 Income taxes paid $ 67,776 $ 52,864 Non-cash investing and financing activities: Net change in unrealized holding gain on securities available-for-sale, net of tax $ 4,790 $ 21,057 Net change in unrealized holding loss on cash flow hedge derivatives $ ) $ ) Transfers of investment securities to available-for-sale from other assets $ - Transfers of trading securities to short-term investments $ - $ 4,936 Transfers to other real estate owned from loans held for investment $ 3,914 $ 2,810 Issuance of stock related to acquisition $ 82,857 $ - See accompanying notes to unaudited condensed consolidated financial statements. 5 CATHAY GENERAL BANCORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Business Cathay General Bancorp (“Bancorp”) is the holding company for Cathay Bank (the “Bank” and, together, the “Company”), seven limited partnerships investing in affordable housing investments in which the Bank is the sole limited partner, and GBC Venture Capital, Inc. Bancorp also owns 100% of the common stock of five statutory business trusts created for the purpose of issuing capital securities. The Bank was founded in 1962 and offers a wide range of financial services. As of September 30, 2015, the Bank operated 21 branches in Southern California, 12 branches in Northern California, 12 branches in New York State, three branches in Illinois, three branches in Washington State, two branches in Texas, one branch in Massachusetts, one branch in New Jersey, one branch in Maryland, one branch in Nevada, one branch in Hong Kong, and a representative office in Shanghai and in Taipei. Deposit accounts at the Hong Kong branch are not insured by the Federal Deposit Insurance Corporation (the “FDIC”). 2. Acquisition On July 31, 2015 the Company completed the acquisition of New York-based Asia Bancshares, Inc., parent of Asia Bank. Asia Bank operated three branch locations in New York City and one branch location in the state of Maryland. The acquisition allowed the Company to expand its number of branches in New York City and to enter the state of Maryland. The purchase considerationconsisted offifty-five percent in Bancorp stock and forty-five percent in cash. The fair value of the consideration was $139.9 million, which consisted of 2,580,359 shares of Bancorp common stock valued at $82.9 million at the date of acquisition and $57.0 million in cash. Goodwill from the acquisition represents the excess of the purchase price over the fair value of the net tangible and intangible assets acquired and is not deductible for tax purposes. As a result of the business combination, the Company recorded goodwill of $56.9 million. The assets and liabilities, both tangible and intangible, were recorded at their estimated fair values as of the July 31, 2015 acquisition date. The assets acquired and liabilities assumed have been accounted for under the acquisition method of accounting. We have included the financial results of the business combinations in the condensed consolidated statement of income beginning on the acquisition date. 6 The fair value of the assets and the liabilities acquired as of July 31, 2015 are shown below: Asia Bancshares, Inc Assets acquired: Cash and cash equivalents $ 63,579 Securities available-for-sale 2,370 Loans 417,570 Premises and equipment 13,291 Other real estate owned 3,048 Goodwill 56,867 Core deposit intangible 1,302 Accrued interest receivable and other assets 3,515 Total assets acquired 561,542 Liabilities assumed: Deposits 420,623 Accrued interest payable and other liabilities 1,056 Total liabilities assumed 421,679 Net assets acquired $ 139,863 Cash paid $ 57,006 Fair value of common stock issued 82,857 Total consideration paid $ 139,863 3 . Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. For further information, refer to the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The preparation of the condensed consolidated financial statements in accordance with GAAP requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The most significant estimates subject to change are the allowance for loan losses, goodwill impairment, and other-than-temporary impairment. 4 . Recent Accounting Pronouncements In June 2014, the Financial Accounting Standards Board (“FASB”) issued ASU 2014-12, “ Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period .” ASU No. 2014-12 requires that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. An entity should recognize compensation cost in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the periods for which the requisite service has already been rendered. If the performance target becomes probable of being achieved before the end of requisite service period, the remaining unrecognized compensation cost should be recognized prospectively over the remaining requisite service period. The total amount of compensation cost recognized during and after the requisite service period should reflect the number of awards that are expected to vest and should be adjusted to reflect those awards that ultimately vest. ASU 2014-12 becomes effective for interim and annual periods beginning on or after December 15, 2015. Adoption of ASU 2014-12 is not expected to have a significant impact on the Company’s consolidated financial statements. 7 ASU 2014-15, “ Presentation of Financial Statements-Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern ," issued by the FASB in August 2014, requires an entity’s management to evaluate and disclose conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern within one year after the date that the financial statements are issued. In addition, an entity’s management is to disclose management’s plans that alleviated or that are intended to mitigate the conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern. ASU 2014-15 becomes effective for interim and annual periods beginning on or after December 15, 2016. Adoption of ASU 2014-15 is not expected to have a significant impact on the Company’s consolidated financial statements. In February 2015, the FASB issued ASU 2015-02,“
